               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                         No. 5:13-CR-6-2H
                        No. 5:17-CV-473-H


                                   )
IRESHIA DONTE SUMMERS,             )
     Petitioner,                   )
                                   )             ORDER
     v.
                                   )
UNITED STATES OF AMERICA,          )
     Respondent.                   )


     This matter is before the court on petitioner’s motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #211].      The government

has a filed a motion to dismiss the § 2255 motion, [DE #217], and

petitioner has responded.   [DE #220 and DE #221].   Petitioner has

also filed a motion for extension of time to file, [DE #207].   This

matter is ripe for adjudication.

                            BACKGROUND

     On July 10, 2013, petitioner pled guilty, pursuant to a

written plea agreement, to conspiracy to possess a stolen firearm

and ammunition, in violation of 18 U.S.C. §§ 371 (Count One);

possession of firearms in a school zone and aiding and abetting

the same offense, in violation of 18 U.S.C. §§ 922(q)(2)(A),

924(a)(2), and 2 (Count Four); and possession of firearms and

ammunition by a felon, in violation of 18 U.S.C. §§ 922(g)(1) and

924 (Count Six).   At petitioner’s sentencing hearing on February
14, 2014, petitioner was found to be subject to an enhanced penalty

under the Armed Career Criminal Act (“ACCA”).            He was sentenced to

a total term of imprisonment of 360 months.              Petitioner filed a

notice of appeal, and the Fourth Circuit Court of Appeals affirmed

petitioner’s conviction and sentence.            [DE #153].

       Petitioner filed his first motion to vacate his sentence

pursuant to 28 U.S.C. § 2255 on December 15, 2014, [DE #136], and

then filed a motion to amend his motion to vacate on June 16, 2016,

[DE #166], alleging the predicate conviction of North Carolina

common law robbery used to enhance his punishment under ACCA could

no longer be considered a crime of violence.              The court granted

this   §    2255   motion,   vacating   his   sentence    and   finding    that

petitioner’s prior conviction did not qualify as a predicate

offense to support a designation as an armed career criminal under

ACCA according to Fourth Circuit precedent at the time. [DE #181].

On September 14, 2016, this court resentenced defendant to a total

term   of     imprisonment   of   240   months    and   entered   an   amended

judgment. 1     Defendant appealed, and the Fourth Circuit dismissed

the appeal, finding that Summers knowingly and voluntarily waived

his right to appeal in his plea agreement and that the sentencing

issues he sought to raise fell squarely within the scope of his

waiver of appellate rights. [DE #205].


1 Petitioner’s amended judgment was subsequently amended on October 19, 2016,
as a Second Amended Judgment, [DE #197], to correct a clerical error by removing
the armed career criminal statute at page 2 under “Title and Section”.

                                        2
      Defendant filed the instant motion to vacate pursuant to 28

U.S.C. § 2255 on September 11, 2017, [DE #211], alleging various

claims for relief outlined below.

                               COURT’S DISCUSSION

      The    government    first   argues     that   petitioner’s    motion    is

successive.     While second or successive motions must be certified

by   the    court   of   appeals   pursuant    to    28   U.S.C.   § 2255,   here

petitioner’s motion is not successive because this is the first

motion he has brought following entry of the amended judgment in

this matter.        See In re Gray, 850 F.3d 139, 141 (4th Cir. 2017)

(finding “where ‘there is a “new judgment intervening between the

two habeas petitions,” an application challenging the resulting

new judgment is not “second or successive” at all,’” in the context

of a 28 U.S.C. § 2254 petition) (quoting Magwood v. Patterson, 561

U.S. 320, 341-42 (2010)).

      The government next contends petitioner raised each of his

claims previously on appeal and the Fourth Circuit Court of Appeals

dismissed the entire appeal, finding that each issue raised fell

squarely     within      the   scope   of   petitioner’s       appeal   waiver.

Petitioner has indeed already raised almost all of his claims on

appeal before the Fourth Circuit as outlined herein.




                                       3
     A. Claim One

     First, petitioner claims he is entitled to relief because his

current sentence of 240 months exceeds the statutory maximum

authorized by law under 18 U.S.C. § 922(g) and under Johnson v.

United States, 135 S. Ct. 2551 (2015).     [DE #211 at 4].

     Petitioner already argued on appeal that he was entitled to

relief on the basis that his sentence exceeded the statutory

maximum authorized by 18 U.S.C. § 922(g), [Case No. 16-4609, DE

#31 Pro Se Brief at 2, 4-6].

     B. Claim Two

     Petitioner next claims in his § 2255 motion that this court

erred at his re-sentencing hearing by “not sentencing petitioner

completely under Johnson,” which petitioner contends violated his

Due Process rights.   [DE #211 at 5].   Petitioner also argued before

the Fourth Circuit that his case was not decided “completely under

Johnson,” and that this failure violated his due process rights.

[Case No. 16-4609, DE #31 Pro Se Brief at 2, 4-6, 11].

     C. Claim Three

     Petitioner next contends this court erred “by separating

counts one and four from the court’s original order of concurrent

sentences at petitioner’s original sentencing hearing on February

14, 2014, violating the group Rule of U.S.S.G. § 3D1.2.” He argues

this amounted to an upward departure from the sentencing guidelines

without a prior notice or statement of reason for the departure.

                                  4
[DE #211 at 6-7].    Petitioner also argued this same contention on

appeal.   [Case No. 16-4609 DE #31 at 9].

     D. Claim Four

     Petitioner’s motion to vacate also contends this court erred

in the calculation of his base offense level as “33 instead of 27

in that the assault with intent to commit murder would not have

constituted first degree murder as defined by 18 U.S.C. § 1111 or

North Carolina law.”     [DE #211 at 8].        Petitioner also made this

argument on appeal before the Fourth Circuit.           [Case No. 16-4609

DE #21 at 5].

     E. Claim Five

     Petitioner   also   contends       “[i]n   his   plea   agreement   the

government agreed to a 3-level reduction, and for the district

court not to apply the reduction at resentencing, petitioner

contends that his plea agreement under Rule 11 of the Federal Rules

of Criminal Procedure is not knowingly and voluntarily entered.”

[DE #211 at 8].   Petitioner also argued this on appeal.          [Case No.

16-4609 DE #31 at 13-14].

     F. Claims One Through Five Previously Addressed on Appeal

     In its unpublished opinion affirming the district court, the

Fourth Circuit found that petitioner’s “sentencing issues [he]

seeks to raise on appeal fall squarely within the scope of his

appellate rights.    Moreover, in accordance with Anders, we have

reviewed the record for any potentially meritorious issues that

                                    5
fall outside the scope of the waiver and have found none.” [DE

#205 at 2 (internal citation omitted)].         Additionally, the Fourth

Circuit opinion included a footnote stating “[w]e have reviewed

the issues [petitioner] raised in his pro se brief and conclude

that he is not entitled to relief.”         [DE #205 at 3].

     Therefore, each of the claims numbered one through five were

both raised on appeal and the Fourth Circuit found them to be

barred by the appeal waiver. Therefore, finding these issues fully

adjudicated by the Court of Apeals, the government’s motion to

dismiss is GRANTED as to these issues.

     G. Claims Six and Seven

     There are two claims petitioner did not raise before the

Fourth Circuit: (1) that his counsel was ineffective for failing

to raise these issues or to preserve them for appeal by objecting

at sentencing [DE #211 at 4]; and (2) that he is eligible for a

reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2) based on

a   retroactive    amendment     to   the    United   States   Sentencing

Guidelines.    [DE #220 at 8].

          i.      Ineffective Assistance of Counsel

     To prove ineffective assistance of counsel, petitioner must

satisfy the dual requirements of Strickland v. Washington, 466

U.S. 668, 687 (1984).    First, petitioner must show that counsel’s

performance was deficient in that it fell below the standard of

reasonably effective assistance.          Id. at 687-91.   In making this

                                      6
determination,   there   is   a   strong    presumption    that   counsel’s

conduct was “within the wide range of reasonable professional

assistance.”   Id. at 689 (citing Michel v. Louisiana, 350 U.S. 91,

101 (1955)).   The Strickland court reasoned that, “[i]t is all too

tempting for a defendant to second-guess counsel’s assistance

after conviction or adverse sentence, and it is all too easy for

a   court,   examining   counsel’s       defense   after   it   has   proved

unsuccessful, to conclude that a particular act or omission of

counsel was unreasonable.”        Id. (citing Engle v. Isaac, 456 U.S.

107, 133-34 (1982)).     Second, petitioner “must show that there is

a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id. at 694. Further, when challenging

a guilty plea, petitioner “must show that there is a reasonable

probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.”             Hill

v. Lockhart, 474 U.S. 52, 59 (1985).

     Here, petitioner raises his ineffective assistance of counsel

argument within claim one discussed above.           But even looking at

all the sentencing issues he attempts to raise herein, the Fourth

Circuit found there were no issues to appeal as they were within

the scope of his appeal waiver, [DE #205].          Therefore, failure to

object to these issues or to raise them on appeal does not

                                     7
constitute    performance    that   fell    below   reasonably    effective

assistance.   Therefore, petitioner has failed to state a claim for

ineffective assistance of counsel.

           ii.   Reduction of Sentence

     As to his request for a reduction of sentence, this claim is

also without merit as petitioner has not sufficiently supported

the request with any applicable retroactive Guidelines amendment.

As to his request under Freeman, petitioner attempts to argue that

as he requested a three-level reduction in his plea agreement and

the government agreed to it, he should have been granted a three-

level reduction.    Petitioner was granted a three-level reduction

for acceptance of responsibility at both his original sentencing

hearing and at his re-sentencing hearing.           [DE #128 at 12 and DE

#198 at 3-4].

     Finding petitioner has failed to state a claim upon which

relief may be granted, the government’s motion to dismiss is

therefore, GRANTED.

                               CONCLUSION

     For   the   foregoing    reasons,     the   government’s    motion   to

dismiss, [DE #217], is hereby GRANTED, and petitioner’s motion to

vacate, [DE #211], is hereby DISMISSED.          Petitioner’s motion for

extension of time to file, [DE #207], is DENIED AS MOOT.          The clerk

is directed to close this case.



                                     8
     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."           28

U.S.C. § 2253(c)(2).     A petitioner satisfies this standard by

demonstrating   that   reasonable       jurists   would   find   that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.   Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).   A reasonable jurist would not find

this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 27th day of March 2020.



                          ___________________________________
                          Malcolm J. Howard
                          Senior United States District Judge
At Greenville, NC
#35




                                    9
